ALMON, Justice.
Tatum Kroger, a second grade student, was injured by another student or students *304on a school playground during recess. She and her father brought an action against the two schoolteachers who were supervising the students during recess. In supervising the students during recess, the defendant teachers were performing a discretionary function and are therefore immune from liability. Nance v. Matthews, 622 So.2d 297 (Ala.1993). The summary judgment for the defendants is affirmed.
AFFIRMED.
HORNSBY, C.J., and ADAMS, STEAGALL and INGRAM, JJ., concur.